CHIEF JUSTICE VALDEZ/Erica/Norma/Diana                         Circ. date: _____________

For:                                                           Approved:_____________
Fact Memo not needed




                                NUMBER 13-14-00381-CV

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG
____________________________________________________________

ENBRIDGE PIPELINE (EAST TEXAS) L.P.,                                                    Appellant,

                                                  v.

SARATOGA TIMBER CO., LTD.,
BATSON CORRIDOR, L.P., AND
TIMBERVEST PARTNERS TEXAS, L.P.,                   Appellees.
____________________________________________________________

              On appeal from the 88th District Court
                   of Hardin County, Texas.1
____________________________________________________________

                              ORDER OF ABATEMENT
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
       1 This case is before the Court on transfer from the Ninth Court of Appeals in Beaumont pursuant
to an order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN. § 73.001 (West, Westlaw
through 2015 R.S.).
                                 Order Per Curiam

      The Court has determined that this case should be referred to mediation.

Accordingly, it is ORDERED that this appeal be ABATED and this case be mediated

under the following terms and conditions:

      1.     The parties must promptly agree upon a mediator and, within
             fourteen days of this Order, notify the Court in writing of the name
             and address of the mediator selected. If the parties are unable to
             agree upon a mediator, they must so notify the Court within the
             fourteen day period and the Court will appoint a mediator.

      2.     All parties must confer with their mediator within fourteen days of the
             date of this Order, or in the case of a court appointed mediator, within
             fourteen days of the appointment of the mediator, to establish a date
             and place for the mediation. The parties shall agree on a date for
             the mediation that is consistent with the mediator’s schedule and is
             no later than thirty days after the date of this Order. In the event the
             parties cannot agree on a date, the mediator shall select and set a
             date. The mediator shall notify the Court of the date selected for the
             mediation.

      3.     In the discretion of the mediator, each party may be required to
             provide a confidential memorandum and/or information sheet setting
             forth the issues of the case and their positions on these issues.
             Additionally, upon request of the mediator, the parties shall produce
             all information the mediator deems necessary to understand the
             issues of the case. The memorandum and/or information sheet and
             other information produced to the mediator will not be made a part of
             the file in this case and will be destroyed by the mediator at the
             conclusion of the mediation proceeding.

      4.     All parties to this matter or their authorized representatives,
             accompanied by their counsel, must appear and attend the
             mediation proceeding. The mediation shall be for a full day.

      5.     Mediation is a mandatory, non-binding settlement conference
             conducted with the assistance of a mediator. The mediation
             proceeding will be confidential within the meaning of the Texas Civil
             Practice and Remedies Code sections 154.053 and 154.073. See
             TEX. CIV. PRAC. & REM. CODE ANN. §§ 154.053, 154.073 (West,
             Westlaw through 2015 R.S.).



                                            2
       6.     Unless otherwise agreed, the mediation proceeding will not be
              recorded.

       7.     The mediator will negotiate a reasonable fee with the parties. The
              mediator’s fee will be borne equally by the parties unless otherwise
              agreed by the parties, and will be paid directly to the mediator. If the
              parties do not agree upon the fee requested by the mediator, the
              court will set a reasonable fee, which shall be taxed as costs. Id. §
              154.054.

       8.     Within two days after the conclusion of the mediation, the mediator
              shall certify to this Court as follows: (a) whether the parties appeared
              as ordered; (b) whether the case settled; and (c) whether the
              mediation fees were paid in accordance with the court's order or as
              otherwise agreed by the parties.

       9.     If mediation fully resolves the issues in this case, the parties must file
              a joint or agreed motion seeking dispositive relief within fourteen
              days of the conclusion of the mediation. If the parties need more
              time to effectuate the terms of the settlement agreement, they must,
              within fourteen days of the conclusion of mediation, file a joint or
              agreed motion for an extension of time to file their disposition motion.

       It is FURTHER ORDERED that this case is ABATED pending this Court’s review

of the mediator’s report and further order of this Court.

       IT IS SO ORDERED.

                                                            PER CURIAM


Delivered and filed the
19th day of May, 2016.




                                              3